Pursuant to 17 §C.F.R. 240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.
Exhibit 10.3
EXECUTION VERSION
SUPPLEMENTAL CONFIRMATION

     
To:
  Dresser-Rand Group Inc.
West 8 Tower, Suite 1000
10205 Westheimer Rd.
Houston, Texas 77042
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Collared Accelerated Stock Buyback
 
   
Ref. No:
  SDB4164867702
 
   
Date:
  March 15, 2011

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dresser-Rand Group Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of March 15, 2011 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  March 15, 2011
 
   
Forward Price Adjustment Amount:
  USD $[***]
 
   
Hedge Period End Date:
  [***]
 
   
Calculation Period Start Date:
  March 16, 2011
 
   
Scheduled Termination Date:
  November 15, 2011
 
   
First Acceleration Date:
  [***]
 
   
Prepayment Amount:
  USD 275,000,000
 
   
Prepayment Date:
  March 18, 2011

 

 



--------------------------------------------------------------------------------



 



     
Initial Shares:
  3,726,893 Shares; provided that if, in connection with the Transaction, GS&Co.
is unable, after using its good faith commercially reasonable efforts, to borrow
or otherwise acquire a number of Shares equal to the Initial Shares for delivery
to Counterparty on the Initial Share Delivery Date, the Initial Shares delivered
on the Initial Share Delivery Date shall be reduced to such number of Shares
that GS&Co. is able to so borrow or otherwise acquire, and GS&Co. shall use
reasonable good faith efforts to borrow or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.
 
   
Initial Share Delivery Date:
  March 18, 2011
 
   
Minimum Shares:
  As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [***]% of the Hedge Period Reference
Price.
 
   
Maximum Shares:
  As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [***]% of the Hedge Period Reference
Price.
 
   
Additional Relevant Days:
  The 5 Exchange Business Days immediately following the Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

2



--------------------------------------------------------------------------------



 



Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:   /s/ Jonathan Lipnick         Authorized Signatory   

          Agreed and Accepted By:    
 
        DRESSER-RAND GROUP INC.    
 
       
By:
  /s/ Mark E. Baldwin
 
Name: Mark E. Baldwin    
 
  Title: Executive Vice President and Chief Financial Officer    

 

 